—In two related actions, inter alia, to foreclose upon a mortgage, the defendant French Bourekas, Inc., and the nonparties 183 Holding Corp., Joseph Fischer, and Joseph Fischer d/b/a 183 Holding Corp. appeal from an order of the Supreme Court, Kings County (Shaw, J.), entered March 25, 1997, which denied their motion, inter alia, to redeem certain real property on behalf of the defendant French Bourekas, Inc., and intervention and redemption on behalf of the nonparties.
Ordered that the order is affirmed, with costs.
It is well settled that the owner of the equity of redemption has a right to redeem at any time before an actual sale under a judgment of foreclosure (see, Belsid Holding Corp. v Dahm, 12 AD2d 499; see also, Bancplus Mtge. Corp. v Galloway, 203 AD2d 222; Finance Inv. Co. v Gossweiler, 145 AD2d 463; Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400; First Fed. Sav. & Loan Assn. v Smith, 83 AD2d 601). Thus, the foreclosure sale which took place on March 4, 1997, extinguished, as a matter of law, the appellants’ purported rights to redeem the subject property. Accordingly, the motion was properly denied. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.